625 F.2d 546
SOUTHERN GUARANTY INSURANCE CO., Plaintiff-Appellee,v.William F. PEARCE, Jr., Adm. of the Estate of William M.Smith, Deceased, Defendant-Appellant,Viola Denise Suggs et al., Defendants.
No. 77-3023.
United States Court of Appeals,Fifth Circuit.
Sept. 2, 1980.

William B. Hardegree, Columbus, Ga., for defendant-appellant.
Max R. McGlamry, William G. Scrantom, Jr., Columbus, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Georgia.
Before COLEMAN, Chief Judge, RONEY and FAY, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 36 of the Supreme Court of Georgia (Ga.Code Ann. § 24-4536, 1979), this court certified to the Supreme Court of Georgia the following questions for resolution:After the effective date of the Georgia No-Fault Act (Georgia Motor Vehicle Reparations Act, Georgia Laws 1974, pp. 113, et seq., Ga.Code Ann., Chapter 56-34B), can an automobile insurance policy providing basic third-party liability insurance and basic personal injury protection benefits, issued to a Georgia resident, be void ab initio based upon misrepresentations made in the application for the insurance, as provided by Ga.Code Ann. § 56-2409, after an automobile accident giving rise to a claimed loss?


2
If the answer to the above question is in the affirmative, were the misrepresentations involved in this case sufficient to void this policy?


3
See Southern Guaranty Insurance Co. v. Pearce, 607 F.2d 146, 148 (5th Cir. 1979).


4
The Georgia court answered the first question in the negative, leaving no need to respond to the second.  In accordance with that court's decision, the declaratory action summary judgment granted by the district court in favor of Southern Guaranty Insurance Co. is REVERSED and REMANDED, with instructions for the district court to enter judgment and all appropriate orders holding the policy to be in effect and denying relief to the insurer.